Appellate Case: 21-1119     Document: 010110648603      Date Filed: 02/23/2022      Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                       February 23, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  MARK WALKER,

        Plaintiff - Appellant,

  v.                                                         No. 21-1119
                                                 (D.C. No. 1:20-CV-00364-PAB-NY)
  PARK COUNTY SHERIFF’S OFFICE;                               (D. Colo.)
  LEIGH COCHRAN, Deputy; DUMB
  FRIENDS LEAGUE HARMONY
  EQUINE CENTER; BOBBI PRIESTLY,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before McHUGH, MORITZ, and ROSSMAN, Circuit Judges.
                  _________________________________

       Mark Walker appeals the district court’s judgment dismissing his 42 U.S.C.

 § 1983 action, which raised claims concerning the seizure of his horses. The primary

 issue in this appeal is whether Leigh Cochran and Bobbi Priestly are entitled to

 qualified immunity from Mr. Walker’s Fourth Amendment unreasonable-seizure

 claim. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1119     Document: 010110648603        Date Filed: 02/23/2022     Page: 2



                                  I. BACKGROUND1

         For more than 40 years, Mr. Walker bred horses to be resistant to the cold

 winters typically found in the high country. He used his horses in his outfitting

 business. In January 2019, Mr. Walker had 78 horses at three different locations in

 Park County, Colorado: 48 at Badger Basin Ranch, 20 at Hartsel Springs Ranch, and

 10 at another ranch (Durbin Ranch). The weather was particularly harsh, with more

 than 30 inches of snow and temperatures as low as negative 40℉ for a two-week

 period. This required Mr. Walker to double the amount of time it took him to feed

 the herd, from three to at least six hours, and to plow lanes in the pasture to bring out

 feed.

         On January 28, 2019, defendant Leigh Cochran, the animal control officer for

 defendant Park County Sheriff’s Office (PCSO), received complaints regarding thin

 horses at Badger Basin Ranch. Deputy Cochran went to the ranch, but could not find

 any horses, so she contacted Mr. Walker to inform him of the complaints. On

 January 29, another deputy received a call regarding a dead horse on the same ranch.

 Deputy Cochran went to the ranch and found the dead horse; according to

 Mr. Walker, the horse, Ringo, was 32 years old and not of his heartier breed. Deputy



         1
         Because we are reviewing an order granting a Fed. R. Civ. P. 12(b)(6) motion
 to dismiss, we draw the background facts from Mr. Walker’s amended complaint.
 See Mobley v. McCormick , 40 F.3d 337, 340 (10th Cir. 1994) (explaining that “a
 Rule 12(b)(6) motion tests the sufficiency of the allegations within the four corners
 of the complaint after taking those allegations as true”). But as we later discuss, see
 footnote 6, infra, it is permissible to consider the affidavits and warrants when
 resolving the legal issues in this case.
                                             2
Appellate Case: 21-1119    Document: 010110648603        Date Filed: 02/23/2022     Page: 3



 Cochran again told Mr. Walker about the complaints regarding thin horses on his

 ranch. That same day, “Deputy Cochran posted a Notice of Warning that Mr. Walker

 was to provide food, water, and veterinary care for the horses.” Aplt. App., Vol. I

 at 16, ¶ 12. On February 4, Deputy Cochran went back to the ranch, where she saw

 that “Mr. Walker was feeding milo round bales, grass hay, alfalfa hay and high

 protein range cake” to his horses, buffalo, and cattle in the same pasture. Id., ¶ 14.

 Over the next few days, Mr. Walker separated the animals “so they could be fed

 independently.” Id.

       On February 14, Deputy Cochran contacted defendant Bobbi Priestly, the

 manager of Field Services for defendant Dumb Friends League Harmony Equine

 Center (“Harmony”) and a peace officer with the Colorado Department of

 Agriculture. Agent Priestly went to Badger Basin Ranch, where she saw Mr. Walker

 moving his horses. Also on February 14, Deputy Cochran issued Mr. Walker a

 second notice that he had to provide food, water, and veterinary care to his herd.

 Although the notice stated that he had until February 18 to improve the herd’s

 condition, Deputy Cochran told him he had 30 days.

       On February 15, Deputy Cochran and Agent Priestly returned to Badger Basin

 Ranch. Mr. Walker moved seven skinny horses to a pen near the ranch buildings.

 Deputy Cochran drove through the fields with Mr. Walker and identified four more

 horses to be brought to the pen. Later that day, Mr. Walker’s veterinarian inspected

 one horse in the “‘skinny pen’” and told Mr. Walker to “keep doing what he was



                                            3
Appellate Case: 21-1119    Document: 010110648603         Date Filed: 02/23/2022    Page: 4



 doing with [that horse].” Id. at 17, ¶ 18. The veterinarian made no comment about

 the other horses in the skinny pen.

       On February 16, Deputy Cochran returned to the ranch and suggested feeding

 the horses grass hay instead of oat hay. She contacted another veterinarian to assess

 Dakota, who was more than 30 years old. The veterinarian rated Dakota “as a 1 on

 the Henneke scoring system, which is the lowest rating out of nine points,” and

 recommended a particular feeding plan, with which Mr. Walker agreed. Id. at 17,

 ¶ 19. Deputy Cochran returned on February 18 and “noted that all the horses were

 eating better grass hay and all had water.” Id., ¶ 20. Dakota, however, had “gone

 down” and “was not doing well,” and “Mr. Walker did not think she would survive.”

 Id. Ultimately, Ringo, Dakota, and two other horses died in Hartsel (a 2.5-year old

 who “was not skinny and died of colic” and a 25-year old “far out in the pasture

 beyond where the tractor could go,” id. at 18, ¶ 23). Two more died after being

 moved to Harmony.

       The next day, Agent Priestly informed Deputy Cochran that she did not think

 Mr. Walker had been “adequately caring for” his horses and “their survival was not

 likely if left in [his] care.” Id. at 17-18, ¶ 21. Agent Priestly added that “it would be

 difficult for any healthy animal to survive in the harsh conditions during that winter

 in Hartsel.” Id. at 18, ¶ 21. Deputy Cochran agreed and “drafted an affidavit to

 support a warrant to seize the horses.” Id., ¶ 22. Deputy Cochran “signed all the




                                             4
Appellate Case: 21-1119    Document: 010110648603        Date Filed: 02/23/2022       Page: 5



 search warrants [sic2] used,” and “Agent Priestly decided to execute the warrants.”

 Id. at 19, ¶ 26.

        On February 21, “defendants” went to Badger Basin Ranch with “11 trailers

 and 21 people” and “seized 48 horses.” Id. at 18, ¶ 24. An additional 10 horses were

 seized from the other two ranches on February 25 and 27, for a total of 58 horses.

 The horses were brought to Harmony. In early- to mid-March, the weather in Hartsel

 “greatly improved.” Id. at 19, ¶ 29.

        Mr. Walker tried to retrieve his horses, but to do so, “he had to put up a bond

 of $250 per month for each horse to pay for its care.” Id. at 20, ¶ 30. He could not

 afford the bond.

        The Park County district attorney charged Mr. Walker with eight counts of

 animal cruelty. Mr. Walker was found not guilty on all counts in December 2019.

 Soon after, Mr. Walker asked Harmony to return any horses remaining in its

 possession. By then, all but five of the horses had apparently been adopted, and

 Harmony declined to return any of the remaining five horses.

        Mr. Walker then filed this action. He asserted two constitutional claims

 against all defendants: unconstitutional seizure of the horses in violation of the

 Fourth and Fourteenth Amendments (apparently including a constitutional

 excessive-bond claim), and malicious prosecution in violation of the Fourth

 Amendment. He also asserted three state-law claims: civil theft, outrageous


        2
         Deputy Cochran signed all four supporting affidavits; the warrants bear only
 judges’ signatures.
                                            5
Appellate Case: 21-1119    Document: 010110648603         Date Filed: 02/23/2022    Page: 6



 conduct, and defamation. Defendants filed motions to dismiss under

 Fed. R. Civ. P. 12(b)(6), arguing, among other things, that they were entitled to

 qualified immunity and that Mr. Walker failed to state a claim for relief. In response

 to those motions, Mr. Walker agreed to dismiss his malicious-prosecution claim

 against Harmony and his § 1983 claim against the PCSO.

       The district court granted both motions to dismiss. The court dismissed the

 § 1983 claims on the merits, ruling (among other things) that Deputy Cochran and

 Agent Priestly were entitled to qualified immunity. The court declined to exercise

 supplemental jurisdiction over the state-law claims. Mr. Walker appeals.

                                II. SCOPE OF APPEAL

       In his opening brief, Mr. Walker states that he “abandons his

 14th [A]mendment claim and only pursues the unreasonable seizure claim under the

 [F]ourth [A]mendment.” Aplt. Opening Br. at 4 n.2. We construe this as

 abandonment of his excessive-bond claim, which he raised as a Fourteenth

 Amendment claim. In his reply brief, he has abandoned any remaining claims

 against Harmony and the PCSO. See Aplt. Reply Br. at 5. And he has not argued

 that the district court should have retained jurisdiction over his state-law claims, so

 we do not consider that ruling. See Sawyers v. Norton, 962 F.3d 1270, 1286

 (10th Cir. 2020) (“Issues not raised in the opening brief are deemed abandoned or

 waived.” (internal quotation marks omitted)). Consequently, what remains for our

 consideration is whether the district court erred in dismissing the Fourth Amendment



                                             6
Appellate Case: 21-1119       Document: 010110648603      Date Filed: 02/23/2022     Page: 7



 unreasonable-seizure claim against Deputy Cochran and Agent Priestly on the ground

 of qualified immunity.

                                    III. DISCUSSION

       We review de novo the grant of a motion to dismiss under Rule 12(b)(6) due to

 qualified immunity. See Moya v. Schollenbarger, 465 F.3d 444, 454-55 (10th Cir.

 2006). In doing so, “we accept as true all well-pleaded facts, as distinguished from

 conclusory allegations, and view those facts in the light most favorable to the

 nonmoving party.” Id. at 455 (brackets and internal quotation marks omitted).

       “The doctrine of qualified immunity protects government officials from

 liability for civil damages insofar as their conduct does not violate clearly established

 statutory or constitutional rights of which a reasonable person would have known.”

 Pearson v. Callahan, 555 U.S. 223, 231 (2009) (internal quotation marks omitted).

 “When a defendant raises the qualified-immunity defense, the plaintiff must . . .

 establish (1) the defendant violated a federal statutory or constitutional right and

 (2) the right was clearly established at the time of the defendant’s conduct.” Ullery

 v. Bradley, 949 F.3d 1282, 1289 (10th Cir. 2020). Courts have discretion to decide

 which of the two prongs of the qualified-immunity analysis to address first. Pearson,

 555 U.S. at 236. The district court decided the qualified-immunity question on the

 first prong, and so do we.

       In the qualified-immunity context, personal liability “for an allegedly unlawful

 official action generally turns on the objective legal reasonableness of the action,

 assessed in light of the legal rules that were clearly established at the time it was

                                             7
Appellate Case: 21-1119     Document: 010110648603        Date Filed: 02/23/2022       Page: 8



 taken.” Messerschmidt v. Millender, 565 U.S. 535, 546 (2012) (internal quotation

 marks omitted). The Fourth Amendment protects “[t]he right of the people to be

 secure in their persons, houses, papers, and effects, against unreasonable searches

 and seizures,” and provides that “no Warrants shall issue, but upon probable cause.”

 U.S. Const. amend. IV. When a seizure is conducted pursuant to a warrant, “the fact

 that a neutral magistrate has issued a warrant is the clearest indication that the

 officers acted in an objectively reasonable manner.” Messerschmidt, 565 U.S.

 at 546.3 However, as relevant to the probable-cause issue in this appeal, there are

 two situations, drawn from United States v. Leon, 468 U.S. 897 (1984), where a

 seizure pursuant to a warrant will not cloak an officer with qualified immunity:

 (1) “the affidavit in support of the warrant is ‘so lacking in indicia of probable cause

 as to render official belief in its existence entirely unreasonable,’” and (2) “the

 issuing magistrate was misled by an affidavit containing false information or

 information that the affiant would have known was false if not for [her] ‘reckless




       3
         In his reply brief, Mr. Walker argues that reliance on Messerschmidt is
 problematic, because unlike Messerschmidt, this case involves specialized knowledge
 of horses—that his were bred to withstand the cold, they could be skinny without
 being abused, transporting them might stress them more than leaving them at the
 ranches, and the veterinary standard to use in deciding which horses would be seized.
 See Aplt. Reply Br. at 6-8. We reject this argument. The issuing judges were not
 called on to make specialized judgments regarding the horses’ condition but to
 evaluate facts set forth in the affidavit for probable cause, which is their
 “responsibility” and a matter within their “professional competence,” Messerschmidt,
 565 U.S. at 547-48 (internal quotation marks omitted).

                                             8
Appellate Case: 21-1119    Document: 010110648603         Date Filed: 02/23/2022    Page: 9



 disregard of the truth.’” United States v. Danhauer, 229 F.3d 1002, 1007 (10th Cir.

 2000) (quoting Leon, 468 U.S. at 923).4

       The district court determined that Mr. Walker had invoked the first Leon

 situation, because he argued that Deputy Cochran and Agent Priestly lacked probable

 cause to seize the horses. The court observed that because the amended complaint

 contained nearly the same information and allegations as the affidavits, Mr. Walker

 could not have argued that the affidavit contained false or misleading information

 (the second Leon situation). The court identified thirteen relevant facts stated in the

 affidavits and concluded that those facts “establishe[d] a fair probability that

 [Mr. Walker] had not been adequately caring for his herd and [were] sufficient

 indicia of probability to support the magistrate’s issuance of the warrant.” R., Vol. II

 at 166. Those thirteen facts are:

       (1) Deputy Cochran received reports regarding thin horses off Highway
       24 and made contact with plaintiff regarding those reports; (2) another
       deputy received complaints regarding thin horses off the same highway;
       (3) a citizen reported that she saw a dead horse and that no one had been
       feeding the horses; (4) Deputy Cochran saw the dead horse herself,
       which was “mostly covered by snow”; (5) plaintiff told Deputy Cochran
       he had been unable to move his horses and that the dead horse probably
       died from the cold; (6) plaintiff informed Deputy Cochran “that he
       could not access the far back north side of the property due to large
       snow drifts”; (7) plaintiff had not separated his previously identified
       thin horses from the rest of his herd and plaintiff “could not point out
       specifically where the nine horses were”;[5] (8) plaintiff told Deputy

       4
          Although Leon was a criminal case involving a suppression hearing, the
 situations described in Leon apply in qualified-immunity cases. See Malley v.
 Briggs, 475 U.S. 335, 344 (1986).
       5
         The references to “nine horses” in the affidavits for Badger Basin Ranch
 were to nine apparently skinny horses that were photographed standing near a fence
                                             9
Appellate Case: 21-1119     Document: 010110648603         Date Filed: 02/23/2022      Page: 10



         Cochran that “two, possibly four” horses had died; (9) plaintiff
         informed Deputy Cochran he did not want the horses at the ranch on
         two separate occasions, to which Deputy Cochran responded that the
         horses needed adequate care and feeding; (10) on a visit to plaintiff’s
         ranch, Deputy Cochran and plaintiff rode a tractor through plaintiff’s
         fields and found more thin horses; plaintiff was “shocked” that the
         horses were thin “because they were fine” the week prior; (11) on
         several occasions, starting on January 30, Deputy Cochran directed
         plaintiff to provide his thin horses different feed, but plaintiff did not
         feed “better hay” until February 18; however, at that point, he had still
         not fed the horses the feed directed by Deputy Cochran; (12) a
         veterinarian assessed one of plaintiff’s horses on the Henneke body
         score and rated it a one, the lowest score, because “[t]he horse had little
         to no body fat that could be felt, with deep spaces between the ribs” and
         the “withers down the back to the hips and tail head were all
         protruding”; and (13) “there could be as many as ten” deceased horses
         and two were missing from the originally identified nine.

  Id. at 165-66 (citing and quoting affidavit, see id., Vol. I at 46-50).6

         We agree with the district court’s assessment. “An affidavit establishes

  probable cause for a search warrant if the totality of the information it contains

  establishes the fair probability that contraband or evidence of a crime will be found

  in a particular place.” United States v. Knox, 883 F.3d 1262, 1275 (10th Cir. 2018)

  (internal quotation marks omitted). Here, the affidavit was based on suspected




  adjacent to Highway 24 by another PCSO deputy on January 29, 2019. See Aplt.
  App., Vol. I at 46.
         6
          The affidavit and warrants are central to Mr. Walker’s claims, and he has
  never disputed their authenticity. Thus, the district court could consider them when
  ruling on the motions to dismiss, even though they were not attached to the amended
  complaint. See Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009) (“In
  evaluating a Rule 12(b)(6) motion to dismiss, courts may consider not only the
  complaint itself, but also . . . documents referred to in the complaint if the documents
  are central to the plaintiff’s claim and the parties do not dispute the documents’
  authenticity.” (internal quotation marks omitted)).
                                              10
Appellate Case: 21-1119     Document: 010110648603        Date Filed: 02/23/2022       Page: 11



  violations of Colo. Rev. Stat. § 18-9-202, cruelty to animals. Relevant here, a

  violation of the statute occurs when a person “knowingly, recklessly, or with criminal

  negligence . . . fails to provide [an animal] with proper food, drink, or protection

  from the weather consistent with the species, breed, and type of animal involved,”

  § 18-9-202(1)(a). Consistent with this language, Deputy Cochran asserted in the

  affidavits that the number of horses “in poor condition” supported a violation of the

  statute because Mr. Walker was “unable or unwilling to provide even minimal

  standards of nutrition, sanitation, shelter and veterinary care, with this neglect often

  resulting in starvation, illness and death.” Aplt. App., Vol. I at 50, 58, 62, 64.

        The two affidavits for Badger Basin Ranch were each five single-spaced pages

  and very detailed.7 They contain sufficient indicia of probable cause such that an

  official could reasonably believe there was a fair probability that Mr. Walker had

  failed to provide his horses with proper nutrition and shelter. As the district court

  aptly summarized, the Badger Basin affidavits described how Mr. Walker had “failed

  to provide his horses the appropriate feed until several weeks after he was directed,

  and at least two horses, and possibly ten, had died.” Id., Vol. II at 166. They also

  described his “refus[al] to bring his horses near the barn for proper shelter until he



        7
           These affidavits were identical, except the second affidavit added that law
  enforcement would collect feed and hay samples. Although the affidavits for Hartsel
  Springs Ranch and the Durbin Ranch were shorter in length and smaller in scope than
  the affidavits for Badger Basin Ranch, Mr. Walker agrees there is no material
  difference between the four affidavits, and he does not advance any arguments
  relating only to the Hartsel Springs and Durbin affidavits. We therefore do not
  separately analyze those affidavits.
                                             11
Appellate Case: 21-1119      Document: 010110648603         Date Filed: 02/23/2022     Page: 12



  was given several warnings and directives.” Id. And the affidavits described

  “plaintiff’s property, plaintiff’s horses, plaintiff’s care of the horses, and plaintiff’s

  dilatory response to caring for the horses,” which “establishe[d] a fair probability that

  plaintiff had not been adequately caring for his herd.” Id.

         Although Mr. Walker contends both that the affidavits “did not establish

  probable cause” and that they “materially misled the issuing magistrate,” Aplt.

  Opening Br. at 16, he does not contest the accuracy of the information included in the

  affidavits or develop any argument regarding the first Leon situation described

  above—that the included information was “so lacking in indicia of probable cause as

  to render official belief in its existence entirely unreasonable,” Leon, 468 U.S. at 923.

  He instead argues that Deputy Cochran misled the issuing judges by intentionally

  omitting information from the affidavits that, he claims, was crucial to the judges’

  decisions to issue the warrants.

         Deputy Cochran and Agent Priestly point out that Mr. Walker never presented

  an “omitted information” theory to the district court, either through allegations in his

  amended complaint or as an argument in response to the motions to dismiss.

  Mr. Walker counters that omissions are “simply the inverse” of Leon’s

  indicia-of-probable-cause inquiry, Aplt. Reply Br. at 9. We disagree with

  Mr. Walker. In Salmon v. Schwarz, 948 F.2d 1131, 1139-40 (10th Cir. 1991), we

  explained that the “reckless disregard” standard set out in Leon includes “material

  omissions” from an affidavit. Thus, allegedly omitted information fits within the

  second Leon situation noted above, where an affidavit misleads an issuing judge by

                                               12
Appellate Case: 21-1119     Document: 010110648603         Date Filed: 02/23/2022    Page: 13



  setting forth “false information or information that the affiant would have known was

  false if not for his ‘reckless disregard of the truth,’” Danhauer, 229 F.3d at 1007

  (quoting Leon, 468 U.S. at 923).

         Mr. Walker never presented his “omitted information” theory to the district

  court. When a party fails to raise a legal theory below, we typically treat the

  argument as forfeited. Richison v. Ernest Grp., Inc., 634 F.3d 1123, 1127-28

  (10th Cir. 2011). But when an appellant fails to preserve a theory and also fails to

  make a plain-error argument on appeal, we ordinarily deem the theory waived (rather

  than merely forfeited) and decline to review it at all—for plain error or otherwise.

  Id. at 1130-31. Under such circumstances, “the failure to argue for plain error and its

  application on appeal . . . surely marks the end of the road for an argument for

  reversal not first presented to the district court.” Id. at 1131.

         Applying these rules, we conclude that Mr. Walker has waived appellate

  review of his omitted-information theory. He failed to advance it in the district court,

  and he has not made a plain-error argument on appeal.8


         8
           Even if we were to review this argument, we would reject it. The omitted
  information largely comprises: (1) Mr. Walker’s opinions regarding (a) whether he
  complied with Deputy Cochran’s instructions, (b) what constitutes animal cruelty,
  (c) Agent Priestly’s profit motive (due to her affiliation with Harmony), and (d) the
  role of the weather; (2) an event that occurred after the warrants were issued (the
  presence of 11 trailers on the first day of seizure); and (3) assertions that the horses
  were bred to resist the cold. Mr. Walker’s opinions are not facts Deputy Cochran
  was required to include in the affidavits, and each of the affidavits did in fact observe
  that the weather had been “harsh” and stated that “[s]upplement[al] feeding for
  horses during periods of cold weather and deep snow is paramount to survival,”
  Aplt. App., Vol. I at 50, 58, 61, 65. Further, the number of trailers brought on the
  first day of seizure post-dated the completion of the affidavits and therefore could not
                                              13
Appellate Case: 21-1119    Document: 010110648603        Date Filed: 02/23/2022       Page: 14



        Mr. Walker also argues that even if there was probable cause to seize between

  7 and 12 horses, there was not probable cause to seize 58 horses. This appears to be

  a challenge to the district court’s consideration of an argument it characterized as an

  overbreadth challenge to the warrants and rejected. The court observed that the

  warrant directed seizure and impoundment of horses “‘based on veterinary

  recommendations.’” Aplt. App., Vol. II at 169 (brackets omitted) (quoting id., Vol. I

  at 52). That description, the court determined, was sufficiently particular for a

  reasonable officer to conclude she was permitted to seize any horses the veterinarian

  recommended for seizure, given that animal cruelty was the alleged offense.

        The district court’s analysis is sound. The Fourth Amendment requires

  warrants to “particularly describ[e] the place to be searched, and the persons or

  things to be seized.” U.S. Const. amend. IV. “A description is sufficiently particular

  when it enables the searcher to reasonably ascertain and identify the things

  authorized to be seized.” United States v. Cooper, 654 F.3d 1104, 1126 (10th Cir.



  have been included in the affidavits, and Mr. Walker’s own allegations reveal that a
  number of horses bred to withstand the cold were faring poorly. Mr. Walker also
  claims the issuing judges should have been informed that he had been breeding
  horses and using them in his business for more than 40 years, but we fail to see how
  omitting that information misled the judges regarding Deputy Cochran’s observations
  in January and February of 2019. In any event, all four affidavits referred to the most
  recent 20 years of Mr. Walker’s career by stating he had been at Badger Basin Ranch
  for 10 years and had run another Colorado ranch for 10 years before that. And
  contrary to Mr. Walker’s argument, the affidavits did not mislead the issuing judges
  into believing law enforcement would seize only seven horses in the skinny pen. The
  affidavits recited the poor condition of more than just seven horses, and they
  informed the issuing judges that any horse could be seized if an assessing
  veterinarian recommended it.
                                             14
Appellate Case: 21-1119     Document: 010110648603           Date Filed: 02/23/2022   Page: 15



  2011) (internal quotation marks omitted). And “whether a search warrant is

  sufficiently particular depends in part on the nature of the crimes being investigated.”

  Id. at 1127.

        In this case, because animal cruelty was under investigation, Deputy Cochran

  and Agent Priestly could reasonably conclude that the warrants permitted them to

  seize any horses the examining veterinarian recommended for seizure based on the

  standard set forth in the warrant—the presence of “compromising health conditions

  to include physical injuries,” Aplt. App., Vol. I at 44, 52, 60, 64. Mr. Walker never

  alleged (and does not argue) that the horses were not seized pursuant to a

  veterinarian’s recommendation. And his contention that the “compromising health

  conditions” standard itself is overbroad misses the mark. The qualified-immunity

  issue is not whether the warrant itself was overbroad, but whether it was reasonable

  for Deputy Cochran and Agent Priestly to conclude it was permissible to seize any

  horses the veterinarian recommended for seizure. See Messerschmidt, 565 U.S.

  at 548-49 (explaining that even if a warrant is overbroad, qualified immunity protects

  an officer who has a reasonable belief, based on the circumstances presented in the

  warrant, that the warrant permits the seizure at issue).

        Finally, Mr. Walker’s reliance on post-seizure facts, whether construed as

  relevant to the probable-cause inquiry or the overbreadth inquiry, is misplaced.9


        9
          The post-seizure facts Mr. Walker relies on include the improvement in the
  weather following the seizure, the jury verdict in his favor on the animal-cruelty
  charges, and the opinion of a veterinarian who examined 12 horses at Harmony that
  were in the worst shape and opined that the horses were skinny solely because of the
                                             15
Appellate Case: 21-1119   Document: 010110648603        Date Filed: 02/23/2022   Page: 16



  “Probable cause for a search warrant depends on the facts known to law-enforcement

  officers when they obtain the search warrant.” Harte v. Bd. of Comm’rs, 864 F.3d

  1154, 1177 (10th Cir. 2017).10

                                   IV. CONCLUSION

        The district court’s judgment is affirmed.


                                             Entered for the Court


                                             Carolyn B. McHugh
                                             Circuit Judge




  cold and snow, and moving them caused more stress than having left them at the
  ranches.
        10
            Based on our resolution of the issues in this appeal, we need not address
  Deputy Cochran’s argument that an order denying Mr. Walker’s motion to suppress
  in his state criminal proceeding precludes his unreasonable-seizure claim under
  principles of issue preclusion.

                                           16